Case 1:15-cv-00049-WMS-HKS Document 106-6 Filed 08/20/19 Page 1 of 18




    EXHIBIT D
          Case 1:15-cv-00049-WMS-HKS Document 106-6 Filed 08/20/19 Page 2 of 18




From:                                                                    100011 17:19               #188 P.002/018



  Josephine A.Greco
                                 (T
                                  h                                                                    Richard CSlim
  axis G.Trapp                      auco
                                  Atr                                                                       ofCarmel
                                                                                                    Mint H.Kaminsky,
 DtaneD.Schoonmalrer
                                    TIMPF                                                                  of Camel

                                                                                    Service by eleckonic mem notscanted
                                               October24,2011


        pi4 m 5ThowS51-4387
                          )
            .S,MAIL
        and U                                             R ECEIVED                       •
     Nelida Sanchez,Investigator
     U.S.Equal fanployment                                            411fa
     Opportunity Commission                                                                   •



     6 Fountain Plaza, Suite 350                                        %PLO
     Buffalo,New York 14202

              Re:       DarcyM.Black v. Black Mtgus Meats,
                               a.k.a. Boulevard Meats
                        E.E.O.C. Charge No.: 846-201045217
                        Our File: 5023

     Dear Ms.Sanchez:

            Attached is Ms.Black's Reply to Respondent'sPosition Statement. Please note that in
     order to make Ms.Black's Reply to Respondent's Position Statement easier to understand each
     paragraph ofthe Charge ofDiscrimination was addressed as folioUt#:

                       Each paragraph ofthe Charge ofDiscrimination - Regular Type;
                         •
                     ' Response ofBlack Angus Meats in it's Position Statement to'such
                       paragraph Bold ri'Pe;and
                 •     Reply ofMs.Black to such.Response -Italics Type.

            Thank you for your courtesies in thiimatter. If you have any questions please feel free to
     contact me.

                                            Very truly yours,

                                            GRECO TRAPP,PLLC




     JAG/timIc
     Enclosure
     cc:    Darcy M.Black
            1700Rand Building • 14LafayetteSquare • Buffalo,NY 14203 • Tel:716.8565800 • Fs= 716.850801

                                                                                                          DEF0109
           Case 1:15-cv-00049-WMS-HKS Document 106-6 Filed 08/20/19 Page 3 of 18




,From                                           t.1)                  10t,011 17:19           #186 P.003/018

                                    Cer 24 2011

                            E..r....+ .k... Ott
                          Pam Black'             Responde
                                      s Repiv to ResPondent
                                                          '
                                                         nt sPosition Statement


         I am a Caucasian female. I worked for Respondent since May16,2004. My last position. was
         Wrapper-Packer-Cleaner.

         We are afamily owned meat market that has been in business since August of1975. The
         company is owned by RobertSeibert,Diane Seibert,and recently added a managing
         partner Keegan Roberts.Presently we employ 16 employees ofvarious ages and
         backgrounds.In the past35 years we have employed Native Americans,Caucasians,
         African Americans,Asian and Middle Eastern.We pride ourselves as being a
        neighborhood market that treats our employees as ifthey were family. We support local
        organizations such as Boy Scouts,Girl Scouts,and local schools in fundraising efforts as
        well as Meals -On-Wheels and private individuals who are running benefits for persons
        who are less fortunate. We typically employ dean cut,intelligent, hard working Individuals
        who have retail experience, or a personality conducive tofriendly customer service. At
        present we have maniple college graduates,both Male and female.Each
        individual brings his or her own unique experience to our business,thus varying pay rates.

        The statementthat "In the past 35 years we.have employed Native American% Caucasians,
        African Americana Asian and Middle &Stein"is meaningless withoutsPecrle infehneelen•
        Thisis a company that employs 16 employees. It is nota "Mom and.Pop"conipany The
        personnelliksea employees during my employment willshow that no "Native Amerkans,
        African Americans,Asian or MiddleRattern" employees were employed while Iwas employed
        with the con Pany. The employees were ail Caucasian employees.

        Iam personally aware of4frican AmericM applicants who were not treated in the same manner
        as Caucasian applicants during my employment.

        Upon information and belied similarly situated males such as Mark Liable, Jamie Lapres, Sean
        Round and Patrick Howell have been paid at a higher salary rate for doing similar work.

        I worked at Respondent for approximately six years. I was paid 510.00 per hour.

        Darcy Black was hired as a retail counter person and was later trained to fill orders. She
        began at67.501hr and was part-time.She received raises of$.50/hour yearly to put her rate
        at$10.00/hr. at the time of her leaving our employ.Everyone who Is hired is informed that
        they do not request time offthe first 12 days of the month,or Saturdays,as a rule because
        that is the busiest day ofthe week. Our retail store hours are Tuesday through Saturday,
        being closed Sunday and Monday.In order to get their hours they typically needed to work
        on Saturday.

        When twas hired.Iwas told thatIwas working Tuesday through Saturday. The hours of
        operation were 10am.- 7p.me Tuesday through Friday and 10a in. -6p.ns. on Saturdays. I
        believed thatIwas workingfidl time hours. Iaveraged.160 hoursper month and during Deer




                                                                                                  DEF0110
            Case 1:15-cv-00049-WMS-HKS Document 106-6 Filed 08/20/19 Page 4 of 18




From:
                                 rs)     )
                                         p         ' t 4    (:)
                                                                     10
                                                                          (-\1
                                                                                 011 17:19   #186 P.0041018

                                            OCT 24 2011
                                         E.            out.°
     Season(October through January)Iworked more hours. Despite the hours thatIworked Iwas
      never offered arty employee benefits. During mysecond year,Itold another employee that!
      would like to take a vacation but could not afford to take a week offwithoutpay. The employee
     told me thatIshould qualifyfor apaid vacation. Iwentto the manager,Lisa (last name
      unknown),and asked Iffcould have apaid vacation. Shesaid thatshe would let me know at the
     end ofthe day and later told me thatIwo.:entitled to a week(40 hours)paid vacation.
     Thereafter,Ireceived one week ofvacation each year. Inever receivedsick time orpersonal
     time during my employment. At onepoin4 in approximately 2006,Ilast my Medicaid Benefits. I
     askedDiane Seibert, owner, ifthe company offered health insurance and she told me they do not
     offer It because it is too expensive. Also,Idid not get a raise in May2010. IaskedKeegan
     Roberts and he told me to take it up with Diane Seibert, owner.  !  asked her andshe said that
     they could not afford it Iwas told thatMark Leible andSean Brown were given raises. Itook
     on apart-timejob cleaning at a school atnight,from 6p.m 9p.m. Itook thisjob because
     during the 2°halfofthe month Ifthey wanted to cut hoursatBlack Angus, they would cut my
     hours and Debbie Nygrych's hoursfirst. Ineeded money to payfor health insurancefor my
    family. My work hours at BlacicAngza Meats were 7a.m. -3p.m., butIusuallystayed to 4:30
    p..m. or5p.m. My secondjob never restricted the hoursIwas available to work at BlackAngus.
    Inever refused work atBlackAngus because ofmysecondjob.

        Mark Liable, an approximately 24 year old male, who was hired in approximately 2009 and
        worked as a Wrapper-Packer-Cleanen was paid approximately $17.50per hour.

        Mark Leible, who has culinary background mperience,isemployed ata higher rate than
        Darcy.He worked for asfront 2001 to 2006 at which time he wanted to go to workfor his
        uncle. He was a terrific amployeeand was told Kit didel work out we would be happy to
        take him back.In the fall of2009 he asked tai come back and we were thrilled. His
        responsibilities includefilling orders, making sausage, meat cutting,and occasionally
        waiting on tie counter.His current rate of pay is$13.00/hr.       .

    Soon after Mark Leible returned to employmentatBlackAngus, my partner in the pack room •
    Roseanne:Barnes, quit work andMark Leible became mypartner in the pack raoiti. Hesmoked
    cigarettes and took breaks Iwas able to observe when he andJeanie LaPreav, during a smoke
    break wouldgo behindthe durnpster andsmoke marijuana. In addition,Iobserved that he was
    late almost daily. Ourtime cards were hand written, Tommy Howell told me that Mark Leible
    would:Igo in at the time he wasscheduled notthe time he arrivedat work My responsibilities
    were the same as Mark Leible's'except he made sausage andImade salads. Infac4 they added
    to their menu items created: a spiral noodle antipasto, homemade baked'macaroni and cheese
    and oldfashioned macaroni and cheese.

    Jamie LaPress,an approximately 34 year old male who was employed by Respondent as a
    Wrapper-Packer-Cleaner during the time ofmy employment, was paid approximately $13.00 per
    hour.


                                   •
                                                     2



                                                                                                  DEF0111
            Case 1:15-cv-00049-WMS-HKS Document 106-6 Filed 08/20/19 Page 5 of 18




                                                     7.Li
.Froa:                                                                10to-)011 17:20        #186 P.0051018

                                         OCT 24 2011
                                                   bULO
         Jamie LaPress has worked for usfor approximately 11 years. His responsibilities include
         Sausage making,inventory rotation,cleaning of equipmentand setting it up for the
         following day,along with cleaning ofthe cases and occasionally filling ann order.His rate of
         pay is $10.50/hr.

         They told Jamie LaPress drathe was notfast enough at wrapping meaL Although his start time
         was 7am.,he would come in late, sometimes as much as a halfhour. Our time cards were
         hand written. Tommy Howell told me thatJamie LaPress wouldsign in atthe time he was
         scheduled not the time he arrivedat work

         Sean Round,an approximately 34 year old male who was hired in approximately May 2005 as a
         Wrapper-Packet-Cleaner/Driver, was paid approximately $12.50 per hour. Further, upon
         information and ballet he received a $2.00 raise on or about June 2010,approximately one
         month after my termination,and is earning approximately $14.50 per hour.

         Sean Round has been employed since Feb.2007. He has a B.S.in Health.His
         responsibilities include Sling orders,delivery oforders in Erie,Niagara,and Orleans
         County.He also is in charge offlyer distribution to those area* and occasionally assists in
         customer service on the retail counter.His currentrate ofpay is $13.00/br. He typically
         works approximately60 hours/week on our busiest weeks - whatever it takes to get thejob
         done.




         Patrick Howell,an approximately 39 years old male, worked as a Wrapper-Packer-Cleaner from
         approximately October to March cash year during the timeI was employed by Respondent.
         Upon information and belief, he was paid $10.00 per hour offthe books and was collecting
         unemployment at the same time.

         Patrick Howells is not an employee ofBlack Angus.His'lither raid brother have been long
         time employees.Patatops in regularly to bring his dad a Tedia hot dog and see the other
         employees.Pat has been a personalfriend ofthe Seiberts for years as well as Keegan
         Roberts.Pat is In the concrete mashing business and has worked personally for the
         Selberts and Keegan Roberts in finishing driveways atthdr personal residences.Bob and
         Keegan Roberts have also helped Pat out with moving,roofing, and ceramic tile over the
         years. This U what Mewls do for each other.

     Beginning approximately 2006, and continuing untilIleft employment in 2010,each yearfrom
     approximately October to.March, when Patrick Howells war laid offfrom his regularfob
     (doing concrete work)he worked daily atBlack Angus Meats in the pack room in mypresence.
     He would bring the productfrom thefreezers to thepack room so that we 0141011the
     customers'orders that were to be delivered During the concrete season, when he was not


                                                       3



                                                                                                 DEF0112
            Case 1:15-cv-00049-WMS-HKS Document 106-6 Filed 08/20/19 Page 6 of 18




                                 (Th_-
.From:                               _,ErFivED                          10 '
                                                                           .
                                                                           .
                                                                           'i 011 17:20         #186 P.006/018


                                         OCT 24 2011

          working atBlack Angus Meau,'curio Howe
                                                   tst   wo
                                                          would
                                                            uldstop in to visit and occasionally bring
          his Dart Thomas Howells, a Ted's Hotdog.


          Another similarly situated female,Debbie Nygrich, who has worked for the Respondent over 20
          years as a Wrapper-Packer-Cleaner/and longer than all the similarly situated males,has also
          been paid at a lower salary than similarly situated males. She was paid approximate:1y $10.50
          per hour.

          Debbie Nygrych has been employed by Black Angusfor more than 20 years. Her
          responsibilities include Dell Manager,training of new help,setting up the counter every
          morning and any customer service bones that arise.Debbie is the Taco ofthe Angus" to
          our retail customers.Debbie has a rate of pay of$10.50/kr. but has been grandfathered is
          with family health coverage which amounts to approximately $12,000/yr. Debbie is
          perfectly happy with her rate ofpay and health coverage.

         Debbie Nyvych's hirSband is the recipient ofSocialSecurity Disability benefits and receives
         Medicareal his healthcoverage. She has adult children: Her daughter is "tarried and hereon
         is employed byBorder Patrol She war receivingsingle health coverage, notfamily. Black
         AngusMeats took out$120.00fram each ofherpaychecks(approximately 86,240 amorally)to
         payfor her individual health insurance. During my employmen4 She complained thateachyerir
         they told her she could nothave a raise because her insurance went up.

         The Owner's daughter, who also worked as a Wrapper-Packer-Cleaner, is the only female who
         has been paid at a high salary tate,

         Nicole Seibert has been around the business her entire life,She has a culinary and pastry
         degree.She has been on our payrollfor 10 plus years. Her responsibilities include
         development ofnew prepared foods,reeking ofsalads,ordering ofspedalty items,
         stocking and organizing ofretail space.Customer service is also a part of her
         responsibilities. She also is in charge ofthe evening crew and supervising all evening tasks.
         She closes out the register, credit card and EST terminals and therefore in charge ofdaily
         receipts. Shelocks up and sets the dam Tuesday through Saturday.Her rate of pay is
         $700.00/week.

         From whenIstarted work in May 2004 until approximately late 2008 or early 2009,Nicole
         Seibert did not work at Black Angus kfeats 1was told thatshe worked at a different restaurant
         doingpreparation work WhenIbegan work in May 2004,1 workedfor approximately one year
         in the evenings on a regular basis andNicole Seibert was not there. The manager,Kim, would
         be the lead employee in the evenings. When It wastime to close up, either Diane Seibert, •
         Keegan Robertsor Debbie Nygryck wouldcome in to close out the register, credit card and
         EBTterminals, lock up andset the alarm. When Kim became manager,she wouldsometimes
         work evenings and close out the register, credit card and EDTterminals, lock up andset the

                                                         4
           Case 1:15-cv-00049-WMS-HKS Document 106-6 Filed 08/20/19 Page 7 of 18




                                   -N   I I L-   I.- I V    11.1
From:                                                                   10 0j011 17:20           #186 P.007/018
                                           OCT 24 2m;
                                                      LitiL0
         alarm. When Bob Seibert Diane Seibertand Keegan Roberts went on vacation together,
         Debbie Nygrych would give everyone their checks. Iwastold that during this time when Nicole
         Seibert did not work atBlack Angus Meatsshe received a check every weekso thatshe could •
         get health frISZCCRICS through Black AngusMeats'policy and then signedthe check over to Bob
         Seibert and Diane Seibert, the owners.


         In approximately March 2010,I requested a salary increase, but was denied.

          Asfar as varying pay rates that Darcy mentions,we could only assume she bad
          unauthorized access to employee files in the office.After checking with employees,they all
          deny telling Darcy their pay rate. Our only conclusion is thatshe was looking through
        • payroll records without permission.

         Inever looked atpayroll records. Ionly looked at mypaychecks that were given to me by the          •
         Black Angus Meats, !learned this informationfrom other employeei

        In addition, males have been subjected to better terms and conditions of               For     •
         example, males do not call in when they are going to be absent,they come in late or take several
        breaks tosmoke,.and they Me notreprimanded,.butferrules are not allowed to-do that without
        being reprimanded.. MY time has been scrutinized. Keegan Roberts,anapproximately 26 year
        old male, wasthe manager for approximately the last6 years ofmy employment. Often when I
        was on my break,he and/or the owner's wife, Diane Seibert, would ask where I was. He would
        watch my breaks so closely that I felt compelled to punch my time card when I took my breaks.
        When I would be on my break, he would come find me,look at his arm and pretend that he was
        looking at a watch.

      Males absolutely do not have preferential treatment.Every emplOyeeis entitled to one 15
      minutabreak in the morning and one 15 minute break in the afternoon.Ifa lunch was
      taken the employee punches outfor 1/x hour.Smoking has long been an isitte hete for' •
    . every sinokerhers. A smoke break is a break. Darcy's time here was samtinizedlecause
      she abused our good nature.She would receiveup to 10 personal phone calls perday and
      the go on a smoke break.Especially when we are as busy as you can be and the phone is
      ringing for Darcy because her out of control kids were being senthomefrom school,we
      tended to get a bit annoyed.On one particular occasion,Darcy and Taylor Konzeheman
      were outside on a break at10 AM on.a busy delivery day.Bob sent another employee out
     to retrieve these two employees to get back to work. Taylor returned swearing and was
     immediately dismissed by Bob.Darcy also returned with a negative attitude and Bob
      remarked to her that she was following the wrong personslead. His only regret is not
     letting here go at the time.At that time,Darcy knew we were fed up,and her days here
     could be numbered.It wasshortly after this incident that Darcy took on a part-time job
     cleaning at a school.This further restricted her hours she was available to work at Black
     Angus.


                                                        5



                                                                                                     DEF0114
           Case 1:15-cv-00049-WMS-HKS Document 106-6 Filed 08/20/19 Page 8 of 18




From:                             (•-•    REGF'llIEL)                    0   )2011 17:20        #186 P.008/018

                                              OCT 247011
                                         E.E.o.k.i. csuL0
         Although ,lhave a cellphone,Idid not bring it into the workplace because it was notallowed
         Jamie•LaPress, MarkLeible, Sean Round Keegan Roberts, and Taylor Kurizelmann did bring -•
         their cellphones to the workplace and used them during business hours against company
         policy. Their cellphones would ring wherever they were in the workplace and they would •
         answer It Ifthey were at the counter, they wouldleave the counter, walk away and answer
         theirphone. In addition,some ofthem used their cellphonesfor receivingandsending text.
         messages in the workplace during working hours in violation ofcompany.policy.- Skye.Ileft.my
         cellphonein my car.anddid not bring it into work, the emergency number!gave my children's
        school was the work masher. Ididnotreceive up to 10phone calls a day. Ireceived less •
         telephone calls than other enployees. On occasion,Iwould receive a telephone callfrom my • •
        children's school, batositter or my husband:Ifit was an emergency. My bcdrysitter and Armband
         have my cell phone numberso they would leave me messages on my cellphone.knowing'would.
        return the call during my morning break lunch break or afternoon break They would call my
                             yr
        cellphorzefirs4 and did not answer in a reasonable time(was not on a break)they Uscruld
        callone at work (Before approximately the end of2007, we were only allowed-two 15 minute
        breaks;and no lunch break At astore meeting thatKeegan Roberts led.ReginaRush andI. ..
        complainedto Keegan Roberts that under New York State law,.we were entitled to a One half
        hour lunch break After that, we were given.a one halfhour lunch break and two ten-minute •
        breaks) Debbie Nxgr*ch andThomas Howells did not bring a cellphone to work but received
        telephone calls at work daily.. Thomas Howells wouldrecetVe daily calkfrom his adultson,- •
        Chris Howellsand Debbie Nygrych-from her husband Bill._No one calledint daily at work •.
        Customers havecalled work and requested to speak with me and then asked me toput together
        his/her order because they like how Idid it, or same other workrelated question. •


        Jamie Lapses is often 20 minutes to an hour and a halflate for wait and he is not reprimanded.
        Also,he would leave the work site and go behind the dumpster and smoke marijuana.
        Management was aware ofthis, but took no action against him.              .                -
           •
        Asfar as Jamie smoking marijuana,the managementis totally unawareofany such
        circumstance.This Is sometbingAbat would not be tolerated even once.Sean's girlfriend of
        abouteight months,on occasion did stop in atlunch time.Sean does not smoke so                 -.
        therefore never wagon a smoke break.That was his break - no problem:Darcy '8- husband
        would call and then 10 minute*later would be here with coffee and Darcy would be
        outside to talk to him after several smoke breaks and several other'phone calls. It was
        getting outof control.                      :

        Jamie Lakress, during his break would often go behind the dumpster andsmoke nualluana
        Management was notonly aware VA thojoked about11 For example, when Jamie LaPress
        made a mistake,.Keegan Roberts and Thomas Howells would make commentssuch as "Oh, are
        you stoned today?" "Didyou have your daily appointment with the &oyster?" Infect when
        RobertMiller worked atBlack Angusand went in a car with Jamie LaPress, Mark Leible and
        Taylor Kunselmarm to deliverflyers, Robert Miller called mefrom his cellphone while Iwas at


                                                       6



                                                                                                    DEF0115
           Case 1:15-cv-00049-WMS-HKS Document 106-6 Filed 08/20/19 Page 9 of 18




                                                 Ma   le..

From:                                     14                            10/     011 17:21        #186 P.009/018.

                                               MT 24 nit
                                                      EltUL.0
         workand told me thatJamie LaPress Hassmoking marijuana in the car and Robert Miller
         didn't want to be around that kind ofstuff Iwentin and toldDiane•Seiben and she said that
         she would talk to Keegan Roberts andBob Seibert about IL The next day, Jamie LaPress, Mark
         Leible and TagorKunzelmann would not speak to RobertMiller or me at work

        Approximately once or twice a month, on my break Iwould call my husband andask him to
        bring a dozen of      so-work soIcouldshore them with everyone:-1fhe carne:whenIwas     --
        longer on my.break he would tallthe workphone andIwould walk outside to get the dozen
        doughnuts. Sometbnes he wouldalso have something)* me to drink also. Ibrought doughnuts
        into work hoping thatIwould be treated better.

        Often on my break Iwouldgo outto my van andcall my husband or cousinfrom my cellphone
        crying because ofthe way Iwas treated at BlackAngta Meats. During the lastfottr yearsI
        worked,Ireceived counseling because ofmy treatment atBlack A.ngus Meat& •Icontinue to
        receive counseling.     •                                             -
                                    • •• •                                                   • .            .
        Ionlyleft work on two or three occasions aver the six yearsIworked at Black Angus Meats.
        The reason wasrelated to my children andIreceivedpermission to leave.

        Sean Round is permitted to come in late onSaturdays or leave early during the time he plays in
        a fbotball league which is during the Summer and Fall ofeach year. During the rest ofthe year;
        he only.has to work the firsttwo Saturdays ofeach month. Further, approximately halfofthe
        days ofthe week,Sean would come in anywhere from a halfhour to en hour and a half late and
        would mark on his time card that he had arrived atthe scheduled time as opposed to the time
        that he actually arrived at work. Also,beginning in the Summer of2009 until thetime my
        employment ended,when Sean's girlfriend came to the store,he Would leave the building and
        talk to her in his or her car or outside the building. Management was aware ofthis, but took no -
        action against Sean.


        Ant-fare tardy to work,Darcy was as a rule always on lime. We do have-a few male
        employees that were not as timely and have beet reprimanded for such.'they punched in
        when they got here and were paid accordingly.-Sean Round did play football on a
        Saturday morning league and would wme in to work for a few hours In the inonsing and
        then go play the game. He would return after the game and iSublr the day.He was paid
        accordingly. Sean usually worked only the first two Saturdays ofthe month because he
        typically did not wait on the counter and he usually was on over4ime before Saturday.
        Debbie has had Saturday off on occasion or when she wants,as long asit is not thefirst
        week ofthe month. Nicole works every Saturday because she needs to get her hours in.
        She is not unhappy with the arrangement Darcy was never denied Saturday off at the end
        ofthe month unless someone else was already off or on vacation.
        Them was no"punching in". There was no time clock Employees handwrote on a timecardthe
        time they arrived at work Iwas on time. Many males were not. Sean Round,a male employe4

                                                             7



                                                                                                     DEF0116
         Case 1:15-cv-00049-WMS-HKS Document 106-6 Filed 08/20/19 Page 10 of 18




Free:                                                                          2011 17:21       #186 P.010/018

                                                 OCT 24 2011
                                                            riuL0
         would write on his time card that he arrived to work at his start time, but he was actually late
         up to as much as 51 hour or more. Management was aware ofit. Sean Round continued to do it
         and no action was taken against him.


        Mark.Liable,who was my partner at work in the pack room, was late approximately from 20
        minutes up to an hour many days a week. Mark was also allowed to take smoke breaks
        throughout•the day. Management was aware ofthis, but took no action against him.

        In regard to males not having to call,in ifthey were not going to be he,is completely false.
        Dan Frank was a driver for us who did notshow up for work on July 3;2006 one ofthe
        busiest days of the year. Wen he showed up the following day he was immediately
        dismissed.In November 2010 Eric Seneca(an American Indian)also did notshow up for
        work and the following day was dismissed.

        This response does notaddress male employees who are late to work - It addressed•those who
        do notshow up atall to work and do not call to to work It does not respond toMarkLeible,
        who was mypartner at work in thepack room, being late approximatelyfrom 20 minutes-up to
        an hour many days a week and still continuing to be employed Also, while Iwas employed all
        the employees were.Caucasian. According to this response by BlackAmu"Meats, after1le in •
        May 2019,.and•they were aware Iwas complaining ofdiscrimination, they hired-aperson of-
        American Indian descentonly tofire him.       •


        Malt Marshall, an approximately 21 year old male who was hired in approximately 200.8 and
        employed by Respondent as a Wrapper-Packer-Cleaner,was also allowed to take smoke breaks
        throughoutthe day. Management was aware ofthis, buttook no notion against him.

        Brett, an approximately 21 year old male who was hired in approximately January 2010 as a a
        Wrapper-Packer-Cleaner, would disappear during his shift and go to the bathroom,break room •
        or out the back door amtpeeple would baye to search for bim. Management was awarcofthis,
        buttook no action against him.       .

        Brett Meyer does not abuse the•break policy here. According to evening workers he is very
        good atletting them know what task he is working on and does not disappear.


          know thatBrett Meyer would disappear..and could not be located becauseIwas takenout of • •
        thepack room on atleastfour occasions and broughtto the counter to replace him while he
        was located .

   • On several occasions she had to leave in tears because her kids could not be controlled. We
     did not get a full days work for whatshe was being paid.Phone calls werefrom school

                                                        8



                                                                                                    DEF0117
           Case 1:15-cv-00049-WMS-HKS Document 106-6 Filed 08/20/19 Page 11 of 18




.Fros:                                              -,',ED            .1v011 17:21             #188 P.011/018
                                          F
                                              OCT 24 7911
          teachers,principals,babysittefs;              ital workers,and family members.
          Keegan would ask her to cut down on the breaks and she would keep it down for a day or
          two and then be back at it.                                      •

          Ihave answeredthispreviously herein Itook the breaks thatIwas entitled to under the law.
          Males were allowed to talked on cellphones in the workplace routinely come in late butsign
          in as though they werepresentattheir start time, and In addition, take dt leastthe number of
          breaks.permitted by law. No action was taken again them while my breakt were-scrutinised .


          Males were also given preference for Saturdays offand females were not. Males were
         scheduled to'lave some Saturdays offeach month,while the females were not given any
         Saturdays offunless they requested it in advance and even then,thefemales often were not
         allowed to take ofE During my omployrnent,I repeatedly asked to be scheduled offfor even one
         Saturday a month and it was- denied. In approximately April 2010,I requested a Saturday off
         four weeks in advanceand was denied.

         In April2010 Bob,Diane,Nicole, were all offone particular weekend.That could have
         been the weekend Darcy was referring to. We do our best to accommodate all dour
         employees requests withoutjeopardiffin . g our business. As with all thesonployees,the first
         Saturdays-of the month was nota day anyone took offDarcy would-change thenumber of
         hours she wanted to work from month to month depending on what benefits-she was
         receiving.Ifherfood stamps were cut she may wantto tut down her hours to regain her
         benefits. On several occasions I had to provide wage verifications to soda'services. After
         she got married she made the statement it was the worst move ofha- life.Shelost too
         many benefits.


         There was no denial byfila4Angwileats that males were given preferencefor Saturdays off•
         andscheduled.to havesomelScgurdays offeack month Sean Round and Marktethic were           ••
         scheduled offon Saturdays atthe.esidofthe.month butIwas required to requtst it in advance
         and even then;, often was not allowedto take off

         Also, the owner,Bob Seibert, and meatier,Keegan Roberts,would come into the pack room
         and say hi to the male workers,:but would completely ignore me.

         When Bob came to work in the morning he typically did not round everyone in the
         building up to have a personal greeting.


         RobertSeibert did Erie County deliveries(Buffalo Packs). When he would come in the Pack
         Room to get the Buffalo Packs loaded he would say hi to everyone by their name, butnot me.
         He would walk right by me and not acknowledge me.


                                                       9




                                                                                                   DEF0118
           Case 1:15-cv-00049-WMS-HKS Document 106-6 Filed 08/20/19 Page 12 of 18




.From:                                                                       011 17:21      #180 P.012/018
                                               BE
                                                   OCT 24 ?nit

                                                        •
          My co-workers and management are aware that mytwo children are multi-racial (Caucasian and
          Black). Racial comments were made by the owner and other employees aboutBlack individuals
          and Black individuals were discriminated against with regard to employment opportunities.


         Diane Seibert, the owner's wife, and/or Keegan Roberts, a manager,would do the hiring. When
         "Help Wanted"signs were placed in the door window ofRespondent's Witty for an open
         position,Black individuals who applied for the position were not given interviews. Only
         Caucasian individuals who appliedwere given interviews, IfDiane Seibestor Keegan Roberts
         were not at work,when they returned we would have to leathern whether the applicant was
         Black or White and whether hedshe was presentable. No Blackindividuals were interviewed,
         hired or employed by ReSpondent during thelime ofmy employment with Respondent,.although
         approximately 50 Mack individuals bad submitted applications for employment. One Black
         individual applied almostevery time there was a"Help Wanted" sign in Respondent's window
         and be never gotan interview.

     .A2far as hiring African Americans Darcy is a bit misinformed.Ire our 35 years ofdoing
      business we have employed several great African American employees.We currently have
      Franklin Bennett on our payroll.Someprevious employees would be Bobby *Verso Eddie
      Davis,and the.Goodwin brothers as meat cutters As far ap the Interview process is
      concerned,ifKeegan or Diane was available and the person filling out an application.
      appeared to fit our qualifications, clean cut,intelligent,and possess customerservice skills,
      they would take afew minutes to determine ifa secondary Interview should be scheduled.
      The same hidividuab both black and white applied for jobs on several different occasions
      and were still not hired,notbecause they were black or white,male or finale,but because
      they either could not work the hours we had available,had no transportation,did not
      possess a clean driver's license( when we were lookingfor a driver),orjust was not Nutted
      for the position we had available, Ifwe were lookingfor someone to organizefreezers and
      putloads away,which requires heavy lifting, we would discard females as a rale,or older
     'males,or anyoneirith a back problem. We did not want 61 hire someone and train them
      only to find out they wore not waited for thejob.We have had some experience with the
      hiring process. We.did not consult Darcy as to who we should hire. On one occasion
      however,we did hire a friend ofDarcy's,Bobby who only worked for a short time because
      he was hicarcerated.She as a rule worked in the par room in the rear of the building,
      which has no windows,so I'm not sure how she knows exactly who we spoke to.
      Unfortunately we do not keep old job applications because they contain social security
      numbers and are shredded ifthey are not potential prospects.

         For the 6years.1workedat BlackAngus Meats, there were no Black employees who worked
         there or were interviewed Apparently, afterIcomplained ofdiscrimination, they hired a Black
         male When Iworked the counter at Black Angus Meats, clean cu4 good speaking Black males

                                                      10




                                                                                                DEF0119
          Case 1:15-cv-00049-WMS-HKS Document 106-6 Filed 08/20/19 Page 13 of 18




From:
                                             - .17. I 'V'MU            10      011 17:22       #188 P.013/010

                                             OCT 24 7911
                                                       ,tiLO
         andfemales would askfir art application fill itoutand give it to theperson atthe counter. I
         would give it to Diane Seibert or Keegan Roberts Ohey were there They would look outside
         the window by Diane Seibert's desk where you couldsee the counterfrom the back Ifthe
         individual wasBlack they would tell us to tell them that they wereJust collecting applications
         and they'llgive them a call. Iftheperson was White, they would tell us to invite the person in
         and bring them to the office to meet with them. Iknew a clean cut wellspoken Black male who
         was lookingfor employment There wasa sign in the window atthe store seekingfull-
         time/part-time employees. He came to the store filled outan application, gave it to me andI
         brought it to Diane Seibert She looked out the window and told me to tell him that they were
        gathering applications old they would call him. disIwas walking behind the counter to return
        to the applicant in the deliIsaw Diane Seibert throw whatIthought was the application into
        her garbage can, Notlong after that, Icollectedthe garbage canfrom Diane Seibert's office
        andsaw the Application in the garbage confirming thatshe threw it out. It was notripped or
        shredded topreserve privacy. There war no shredder at the store. The application was*awn
        away without any consideratian The reason that Black Angus Meats, an employer of17
        employees, does not keep applications ofthose seeking employment in there is no way to locate
        the applicants to determine ifthere has been discrimination. 1personally can give the ERGIC
        the names ofqualifiedindividuals who applied andwere given no consideration because of
        hislher rade.

        Raeleen Rush,approximately 23 years old,and her sister,Regina Rush,approximately 22 years
        aut were employed at Respondentas Wrapper-Packer-Cleaners during approximately 2004 to
        2008 and earned approximately $8.50 per hour. They both are Caucasian and had boyfriends
        who were Black. Both Caucasianfemales were harassed about having a Black boyfriend. Sean
        Round often told Reclean Rush and/or Regina Rush that,"She would be better ofwith a white
        guy";"She needsto be with one ofher own kind"and asked them,"What is wrong with white
        guys?" They told him it wastheir choice and to leave them alone: Sean Round also told
        Rule= that her boyfriend was using her to get her name because Black men always cheat end
        he probably has elot ofgirlfriends.

        Reclean Rush and Regina Rush were both college students who worked fernsforseveral
         years.They both hod terrific bubbly personalities and the customers loved them.Both
         dated African Americans and Darcyfelt a connection to them because her children were
         biracial.Sean did make a commentto Reclean about her boYfriend using herfor her good
        credit score and other things.Raelean bad no trouble telling Sean to mind his own
         business.Keegan told Sean the conversation was inappropriate for the workplace and he
        didn't want to hear any more.Our employees were instructed on several occasions as to
        what was appropriate conversation for the workplace,In Bob's words,"you can talk about
        the weather and sports,this is no soap opera - leave your personal dramas at home." This
        was largely instituted because ofDarcy.Every day she bad another personal tragedy that
        occurred the night before.For some reason she felt the need to share all the drama in her
        life. A couple ofinstances would be her husband beating her older son with a telephone
        sending him to the emergency room at DegraffHospital.The next day Darcy announced

                                                      11



                                                                                                   DEF0120
          Case 1:15-cv-00049-WMS-HKS Document 106-6 Filed 08/20/19 Page 14 of 18




From:                                                                    10 *.X2011 17:22         #186 P.014/018
                                  CI     OCT 247m1
                                                    r5ULO

        she was going to divorce her husband - as far as we knew this has not happened.Another
        waXthe discovery of marijuana between the mattress and box spring ofher older son's
        bed,and yet another would be her son selling Darcy's prescription medications near the
        beer tent at Canal Fest. Atleast three separate times Bob instructed Darcy to leave her
        personal problems out dills workplace.He also told Darey she would have to get used to
        theidea that her children were black-there was rso changing that. School kids are cruel
        and racial remarks from kids is not unusual.That was his opinion. •

         The employees were allowed to talk to each other while we worked Idid talkwith Debbie
        Nygrych, as she did with me, aboutpersonal matters on occasion. At that time we considered
        each other asfriends. Debbie Nygrych talked with me about the problem ofher son drinking
        and driving. Itold herIhad taken a troubled teenager into ny home who had nowhere to go.
        He stole my medication and tried to sell it atthe CanalFest 1searched hie room acidfound
        marl:taw between his boxspring and the mattress, Igrounded him and made him go to drug
        counseling. On another occasion, my teenage son was acting out and bit my husbandin the
        thigh, who instinctively reacted by hitting him once to get him to stop biting hbn.•• When he bit
        him, my husband had aphone in his hand attempting to make a telephone call.            •

        Respondent states because my children are bi-racialIfelta connection to Raelean Rush and
        Regina Rush because they both datedAfrican Americans. Ifilt a connection to Reclean Rush
        and.Regina Rush because they were tart*people andIlikedthemfor themselves, net because
        they datedAfrican Americans and my children are bi-raciaL Ido notselect who Mice based on
        their race or color.

        There was no employee training on discrimination or harassment while1was employed at
        Black Angus Meats. There was training on how to wrappackges ofmeat. As admitte4
        management was aware ofthe discriannatoty comments that were being made bySean.Round
        and others, but no action was taken. The comments continued asis evidence by the comments
        thatwere made to me by Jamie LaPressjustprior to my termination. •


        During my employment,Sean Round would regularly say that he hasto deliver to"Bob's
        Nigga."

    During the time thatI was employed by Respondent, bride Lapres(Caucasian male)and Shawn
    Round made racial co:mme:nts to co-workers about Black individuals. They would make
    statements such es:"How oan they have nice cars and getfood stamps?"and "Row come they
    have nice clothes and getfood stamps?" They would referto Respondent's Black customers as
    "Bob's Niggs." Nicole Seibert,the owner's daughter,and Keegan Roberts,manager,would
    laugh out loud. When a large Black individual with food stanws would come in the store and
    purchase filet mignon or strip steak, Nicole Seibert would either say the individual was too fat
    or why can't they get out and work..


                                                        12



                                                                                                      DEF0121
            Case 1:15-cv-00049-WMS-HKS Document 106-6 Filed 08/20/19 Page 15 of 18




F roe:
                                  '6)            r               •   -0   10/0011 17:22            #188 P.0151018


                                                     OCT 24 2011

                                               E.E.O.C. ByLO
           Jamie would often say that the Owner,Bob,would call arum on the telephone and say his
          "tliggs" are dirtying up the parking lot. More recently,on May 15,2010,Jamie needed a key
          for the paper.towel holder by the sink in the deli. He asked me ifI could break into it When I
          said no,he said,"You have two Black kids so you must know how." I told him my children do •
          not steal, they don'tlneakinto stuff and why would he say that. Hereplied,"'cause they're
          niggers.".I was very offended with his comments, so I complained to Debbie Nygrich and
          TommyHowelgthe butcher),(who arefrequently in charge ofthe staff).-Jamie.-vmstold that
          his actions were inappropriate,but he did not take it seriously. He said that I have to "get over
          it." I could no longer face the hostile work environment,so on May 25,2010,1 was
          constructively.discharged. I tendered a resignation letter to the owner,Robert Seibert. I made
          him aware thatI could no longer bearthe harassment from Jamie, and That he bad made a racial
          comment referring to my. bildren as "niggers." The owner accepted my two-week notice and
          told me"stufflike that happens ali the time." When I asked him ifit was okayfor Jamieto refer
          to my children.as "riggers,'"he said "it happens in sports and politics",so basically thatI had to
          deal with it -•                                •
          He.called Jamie in and asked bimaboutit Jamie said that we were nottalking now and it was
          nice. I told Bob thatI was very uncomfortable working around Jamie because ofhis comments.
          Bob said that he was uncomfortable with the situation so I could leave right now. I collected my
          belongings and I left crying..      -

          The word "nigger" is not need in the store. Atleast60% ofour business-has to do with -
          inner city customers.They are referred to as inch.To refer to them in a negative way
          would notbe beneficial to our business.


         Ihave never heard the term "intercity cushamer" tired at BlackAngus Meats during the entire
         six yearsIwas employed there. BlackAngus Meats did not deny thatSean Round would •
          regularly saythat he has to deliver to ."Bob'sHiggs"; thatJamie LaPress(Caucasian male)
         andSean Round made racial eATMftents to co-workers aboutBlack individualssuch as:"How -
          can they have nice cars and getfoodstamps?"and "How come they have nice clothes andget
         foodstamps?"and would refer to Black customers as "Bob'sHiggs" and that Mcole Seibert, -
          the owner's daughter. andKeegan*Robens, manager, would laugh cfriit loud upon hearirg these.
         statements; that when a large Black individual withfood stamps wouldcome in the store and
         purchasefilet mignon or strip steak Nicole Seibert would either say, the individual war toofat
         or why can't they.get out and work; or that Jamie LaPress would often say that the owner,
         RobertSeibert, would callJamie LaPress on the telephone andsay his "Higgs"are dirtying up-
         the parking lot.


         Jamie was filling the paper towel dispenser in the deli with Darcy next to him.As he
         recalls the situation, he was having trouble gettingit open and asked Darcy ifshe could
         break into it. Jamie denies referring to Darcy's childen as'riggers.lie would joke about
         her kids not because they were black,but because they were always in trouble. Debbie did

                                                         13



                                                                                                        DEF0122
           Case 1:15-cv-00049-WMS-HKS Document 106-6 Filed 08/20/19 Page 16 of 18




Pros:                                                                 0    ,2011 17:22       #186 P.016/018

                                               OCT 24 2011
                                                         tsULO
         tell Jamie that Darcy didn'tfind *fanny and he needed to stop. At that point J81111110 and
         Darcy didn't talk much onky as it Mated to theirjobs.That was several months before
         Darcy's resignation letter. We acknowledge thatthere was lighthearted joking in the store
         neve=r meantto be hadl to anyone.Darcy never hesitated to join in.After to talldng to the
         pee room employees it was Darcy who bad a grotesquefowl mouth,and all related their
         individualinstances ofinappropriate behaviors.Bob or Dbuaewes never made aware of
         these instances.Bob was,known to come down hard on these sort ofinstances.Everyone •               •

         knew he would not tolerate such behavior.


         It was May IS, 2010, when Jamie LaPress needed a key.* the paper towel holder by the sink -- • -
         in the deli and asked me ff.,'could break into it When Isaid no, he said "You have two Black.
         kids so you mustknow how." 1told him my children do notsteal, they don't break into stuffand -
         why would he say that? He replied "cause they're nigger:."I waroffended with his comments
         and complained to Debbie Nygrich and Tommy Howell, the butcher,(who arefrequently In
         charge ofthe stc). In mypresence, Debbie Nygrich told Jamie LaPresstoo-apologieg and
         Jamie LaPress responded by saying "She'll get over it." .der that, Jamie LaPress totally
         ignored me. When"would ask him to do somethingjob related like getproduct out ofthe
        freezerfor me, he wouldact as V did not twist.- On Saturday,May 22, 2010, Icould no longer
        face the hostile work environment so 11efa letter ofresignation on Diane Seibert's desk at the -
         end ofthe daygiving lily two:weeks notice. On Tuesday,-May 25,•2010,..RabertS' eibert called
         me into the office because Nicole Seibert read the letterIleft on Diane Selberes desk Robert
        Seibert does not deny thatIMade him aware thatIcould no longer bear the harassmentfroth
        Jamie LaPress, andthat he had made a racial.commentreferring to my children as "niggers."
        RobertSeibert does notdeny that he acceptedmy two week notice and told me, "stufflike that
        happens all tire time" or when Iasked him (fit was okayfor Jamie LaPress to.refer to my
        children as "niggers" he said "it happens in sports findpolitics".so basically thatIhad to
        deal with it. He also did not deny that when hold him thatIwas very uncomfortable working
        around Jamie LaPress because ofhis comments; RobertSeibertsaid to me-that he was - .
        uncomfortable with the situation soIcould leave right now.               .• • • :

        .1didcurse at times, as did everyone.else. Iam not ajoke teller. In addition to racial •
         comments, sexual comments were made by males to me and otherfemales regarding their
        private areas such as, "She's got a nice ass"; "Your headlights are orr"; "Oh look atthat •
         cleavage"and "Does the carpet match the drapes?" rwa.s.'offended by the racial andsexual •
         comments. When racial comments were made,Iwould tellthem that what they were doing was
         not right WheneverIcomplained about things that were illegal or inappropriate (i.e no lunch
         break employee smoking marijuana in the car while deliveringfliers)things got worse.•"would
         be ignored Itried the bestIcould to get it to stop, butIwasfearful ofbeingtreated worse than
        Iwas and/or losing myjob. Iwas right to befearful When my children were specifically
        referred to in a derogatory way,Ihad enough, Icomplained and wanted action taken Instead
        my work load increased because Jamie LaPress would not do hisjob as it related to me and •
        RobertSeibert told me thatIshould leave, notJamie LaPress.

                                                      14



                                                                                                 DEF0123
          Case 1:15-cv-00049-WMS-HKS Document 106-6 Filed 08/20/19 Page 17 of 18




From:
                                           24   201,                          011 17:23       #186 P.0171018


                                E.E O.
                Darcy was easy to feel sorry for early on in her employnaent.A single mother with • ..
        two biracial children,trying to work to provide for her family.Krum'a           JM who at
        the time worked for Windsong Radiology in the billing department,convinced her office
        to-adopt Darcy's family for Christmas 2008.They benefitted from many generous
        gift-given. Till did most ofthe shopping herself.Keegan and Jill also adopted Darcy's dog
        at her request, because the dog was sick and she coaldn't care&tit. Bob and Diane
        personally loaned Darcy money on two separate occasions tofu hervan:No exact
        repaymentschedule was made.Darcy would pay $20.00 most weeks ifshe could afford it
        until the loan was repaid.She was also invited to parties al the Seibert's home,which she
        attended. When Darcy announced het engagement our employees were happyfor her
        thinking that maybe things would improve for her.Store employees even Made the cake•
        for Dorcy'a bridal shower and of course attended. Atleast75% ofthe employees
        allended.the wedding.We were happy for her,

          Why wouldRobertSeibertand Diane Seibertsay that theyfelt sortyforme asI was               . -
         mother with two -"biracial"Children trying to workfor mylankily? Whether my childrin are bi-
         racialor notshould not matter. 12did have.herjob sponsor myfamilyfor Christmas. Also,
         they adopted my dog "Coogie". He had been adopted out to anotherfamf4, but Coogie did not
         Interact wellwitlitheir other dogs. When he wasreturned to me,Keegan.Roberts asked
         could come to nu,houie and meet my dog. Allcame over that nightof dinner,played on the
        floor with Coogie and decidedthatshe wanted him. Iwasloaned appraximate4+ $200 to my
         vat; whichIpaid back in a month or tWo. The second time, my brother wasdriving me to work
        and RobertSeibertasked why. Itold him Iwas saving the money tofix my van that was broken
        down He offrred to loan the money to me which was$500 or $600;whichIrepaid at weekly
        installments untilIreceived my rapid tax refund andpaid the balance tofull. Sean Round was
        loaned money to pay his lawyer. He was also-allowed on two different occasions tO take the
         work vats home at night because he did nothave a vehicle, one timefor approximately one
        month, andanother rimefor afew weeks. Iwas only at the Seibert's home oncefor a company
        pig roast Ipaidastore employee $5000 to make my bridalshower cake. It wasa disaster.
        He made it at his home usingsalt instead ofsugar and when it waspickedup,'it was not
        so it was-taken to Muscoreil's Bakery in Tonawanda to befinished 1invited the entire store to
        my wedding becauseIdid not wantto single out specific people by not inviting:hem'


               Itis the feeling at Black Angus that the only one with a black and white issue is
        Darcy.She left her resignation kfter on Diane's desk the day after Bob and Diane left for
        vacation. She didn't want to fate those who treated her Mee family. She had even
        commented on how she was treated as family.She then proceeded to call Reclean Rush to
        ask ifshe would corroborate Darcy's allegations but Reclean refused. Rockall's mother
        called Diane to let her know. After the resignation letter Darcy was informed she did not
        need to complete her two-week notice, and was paid her vacation.



                                                       15



                                                                                                  DEF0124
         Case 1:15-cv-00049-WMS-HKS Document 106-6 Filed 08/20/19 Page 18 of 18




From:                                                                104- -42011 17:23       #186 P.018/018




        After!war no longer employed atBlackAngus Meats,Isaw Raelene Rush ata store andtold
         her what happened She told me thatIhad to do whatIhad to do, and ifshe.was called to
        testifyshe coulesttlie. In the past. Raelene Rush had to move out ofher home because she had
        a Black boyfriendand he was-not allowed to go to herparoles house. Whenltalked with
        RobertSeibert about my resignation and told him that/war very uncomfortable working
        around Jamie Lapress because4his continents, RobertSeibertsaidto me that he was
        uncomfortable with the situation salcould leave right now. !was onlypaidfor a Wday that
        day and notpaidfor my two week notice period Iwaspaidthe vacation timeIhad earned
        which was one week'spay(40 hours).         •• .
                                           • ..
        lhad no choice butto leave Pryfob. My employer was aware ofthe hostile environment and
        continual discrimination andharassmentand took no action to stop it. Ineeded myjob,-but my
        health was deteriorating due to my work environmentIcould not take itanymore. •




                                                                                   24 20,1
                                                                                         cnJLO




                                                    16




                                                                                                DEF0125
